Citation Nr: 0002523	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  88-03 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a right shoulder disability, with acromioplasty and 
postoperative shoulder dislocation.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to July 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from various rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the veteran's claim of entitlement to 
service connection for a bilateral knee disorder and her 
claim of entitlement to an increased evaluation.

The Board notes that the issue of entitlement to service 
connection for a bilateral knee disorder was denied by the 
Board in August 1986; the issue was reconsidered by the Board 
in January 1989.  At that time, a separate decision was 
issued to consider service connection for a bilateral knee 
disorder.  This separate decision did not address whether new 
and material evidence was required in order to reopen a prior 
final decision, nor whether the veteran had submitted new and 
material evidence.  However, given the prior denials of 
record as to the veteran's bilateral knee disorder and the 
requirement of new and material evidence in such instances, 
the Board currently finds that the issue before it for 
consideration is whether new and material evidence has been 
submitted to reopen the veteran's claim.  Accordingly, the 
issue is so framed on the title page. 


REMAND

With respect to the veteran's claim for an increased 
evaluation for a right shoulder disability, the Board notes 
that the veteran's appeal as to this issue was certified to 
the Board in December 1998.  Subsequent to this 
certification, however, additional evidence was received at 
the Board.  Such additional evidence, submitted after the 
appeal's certification, must be considered by the agency of 
original jurisdiction prior to any determination by the 
Board, absent either waiver of consideration by the agency of 
original jurisdiction or a grant of the full benefit sought 
on appeal.  See 38 C.F.R. § 20.1304(c) (1999).  Here, the 
record indicates that the veteran's service representative, 
in a January 13, 2000, Informal Hearing Presentation, 
explicitly denied waiver of consideration by the agency of 
original jurisdiction as to the January 2000 correspondence 
from Dr. C. B., M.D.  Admittedly, the veteran's service 
representative, in a December 29, 1999, Informal Hearing 
Presentation, waived consideration by the agency of original 
jurisdiction as to private medical records dated from 
February 1996 to May 1998, but given that the Board must 
remand this issue to the RO (the agency of original 
jurisdiction) for consideration of the other evidence 
identified above, the Board finds it proper for the RO to 
initially consider the private medical records dated from 
February 1996 to May 1998.

With respect to whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a bilateral knee disorder, the Board 
finds that the RO was directed, in the Board's January 1989 
remand, to provide the veteran with a supplemental statement 
of the case, pursuant to additional evidentiary development 
being undertaken.  Review of the record in this regard 
indicates that the RO failed to comply with the Board's 
directives, as currently required by law.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Here, rather, the RO informed 
the veteran that her claim had been granted, as to 
entitlement to a nonservice-connected pension, an issue that 
was not in appellate status in January 1989.  The RO then 
informed the Board that the veteran's appeal had been 
granted.  In fact, it had not.  The RO never reconsidered the 
veteran's claim subsequent to the Board's January 1989 remand 
directives, and, in effect, no further action was taken on 
the veteran's appeal regarding her claimed bilateral knee 
disability.  The RO never provided the veteran with a 
supplemental statement of the case as to this issue, 
subsequent to the Board's January 1989 remand.  The veteran 
must be so provided.

In light of the above, therefore, the issue of entitlement to 
an evaluation in excess of 20 percent for a right shoulder 
disability, with acromioplasty and postoperative shoulder 
dislocation, and the issue of whether new and material 
evidence has been presented to reopen a claim of entitlement 
to service connection for a bilateral knee disorder will not 
be decided pending a REMAND for the following actions:

1.  The RO must consider the additional 
evidence received from the veteran after 
certification of her appeal to the Board 
and review her claim and consider all 
pertinent law and regulations, in light 
of this additional evidence.  If the 
veteran's claim as to entitlement to an 
increased evaluation for a right shoulder 
disability remains in a denied status, 
she and her representative should be 
provided with a supplemental statement of 
the case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

2.  The RO must also provide the veteran 
and her representative with a 
supplemental statement of the case as to 
whether new and material evidence has 
been presented to reopen her claim of 
entitlement to service connection for a 
bilateral knee disorder.  The RO is 
reminded that it must consider all 
pertinent evidence currently of record as 
to this issue.  Again, the applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




